Order filed April 14, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-15-01077-CV
                                     ____________

                 RONALD DWAYNE WHITFIELD, Appellant

                                           V.

                  FIRST SERVICE CREDIT UNION, Appellee


                     On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-45473

                                     ORDER

      On February 18, 2016, we referred appellant’s affidavit of inability to pay
costs to the trial court. We requested that if no contest to the affidavit was filed, the
trial court clerk must promptly notify this court. If a contest was filed, upon hearing
the contest, the trial court must promptly prepare, certify, and file in this court a
clerk’s record containing the final judgment, notice of appeal, affidavit of indigence,
contest or contests to the affidavit of indigence, the trial court’s signed order ruling
on the contest, and any other documents directly related to the affidavit of indigence.
See Tex. R. App. P. 34.5(c)(1). On March 14, 2016 a supplemental clerk’s record
was filed, but a relevant item was omitted. The record does not contain the trial
court’s order on contest to pauper’s oath.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 2, 2016, containing the trial court's order on contest to
pauper’s oath.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM